UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6093


DONTAY CARTER-EL,

                Plaintiff - Appellant,

          v.

SCOTT S. OAKLEY; ROBIN WOOLFORD; LENORA ADEGBESAN; PAULA
WILLIAMS; WARDEN FRANK BISHOP; LT. BRAD WILT; WARDEN RICHARD
GRAHAM, JR.; JAMES TICHNELL, Case Manager; CAPT. BUTLER,
Investigations,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-02545-JFM)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dontay Carter-El, Appellant Pro Se.      Ankush Nayar, OFFICE OF THE
ATTORNEY   GENERAL  OF   MARYLAND,       Baltimore,  Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dontay   Carter-El         appeals       the   district       court’s    orders

denying     relief    on   his    42    U.S.C.   § 1983     (2012)    complaint       and

denying his motion to alter or amend the judgment under Fed. R.

Civ.   P.    59(e).        We    have    reviewed     the    record    and     find    no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.             Carter-El v. Oakley, 1:14-cv-02545-JFM

(D. Md. filed Nov. 10, 2015 & entered Nov. 12, 2015; filed

Jan. 11, 2016 & entered Jan. 12, 2016).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                               AFFIRMED




                                            2